UNITED STATES DISTRICT COURT
FOR THE DIS'I`RICT OF COLUMBIA F I L E D

MoHsEN KHosHMooD, ) JAN l 7 2013
) ciark, u.s. maurice a san\uupwy
Plaintiff, ) Courts for the Dlstr|ct of Columb|a
)
v. ) Civil Acti@n No. 17-2281 (UNA)
)
EASTERN MARKET MANAGEMENT, )
)
Defendant. )
MEMORANDUM oPINIoN

 

This matter is before the Court on the plaintifi" s application to proceed in _ forma pauperis
and his pro se civil complaint The application Will be granted, and the complaint will be

dismissed Without prejudice

The instant complaint is substantially similar to that filed in another recent lawsuit, see
Khoshmood v. Eastern Market Management, No. 17-2437 (D.D.C. filed Nov. 6, 2017), and it
will be dismissed Without prejudice for lack of subject matter jurisdiction for the Same reasons

described in the Court’s l\/Iemorandum Opinion in that case.

An Order is issued separately.

M
DATE: January Q, 20l8 j %/

United States lig/strict judge (/

33